         Case 2:21-cv-00186-SRB Document 113 Filed 08/12/21 Page 1 of 5



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       State of Arizona, et al.,                    No. CV-21-00186-PHX-SRB
10                      Plaintiff,                    ORDER
11       v.
12       United States Department of Homeland
         Security, et al.,
13
                        Defendants.
14
15             The Court now considers Plaintiffs State of Arizona, Arizona Attorney General
16   Mark Brnovich, and State of Montana (“Plaintiffs”)’ Motion for Reconsideration
17   (“Motion”) of the Court’s June 30, 2021 Order granting the Government’s1 Motion to
18   Dismiss. (Doc. 91, 06/30/21 Order; Doc. 96, (“Mot.”).)
19   I.        BACKGROUND
20             The facts of this case have been summarized in a previous order and are fully
21   incorporated herein. (See 06/30/21 Order at 1–7.) In brief, Plaintiffs, under the
22   Administrative Procedure Act (“APA”), challenge two recent actions taken by the federal
23   government regarding civil immigration enforcement. First, Plaintiffs challenge Section C
24   of a January 20, 2021 Memorandum (“January 20 Memo”) issued by DHS Acting
25   Secretary David Pekoske that paused all removals of unlawfully present noncitizens for
26
     1
      “Government” refers to all Defendants in this case: United States of America, United
27   States Department of Homeland Security (“DHS”), DHS Secretary Alejandro Mayorkas,
     Acting Commissioner of United States Customs and Border Protection Troy Miller, Acting
28   Director of United States Immigration and Customs Enforcement (“ICE”) Tae Johnson,
     and Acting Director of United States Citizenship and Immigration Services Tracy Renaud.
         Case 2:21-cv-00186-SRB Document 113 Filed 08/12/21 Page 2 of 5



 1   100 days, subject to certain exceptions. (See Doc. 12, Am. Compl.; Doc. 12-1, Ex. A, Mem.
 2   from Acting Secretary Pekoske to Acting Commissioner Miller, Acting Director Johnson,
 3   & Acting Director Renaud (Jan. 20, 2021).) Second, Plaintiffs challenge Interim Guidance
 4   issued by ICE Acting Director Johnson on February 18, 2021, which revised and expanded
 5   upon interim civil immigration enforcement priorities laid out in Section B of the January
 6   20 Memo. (See Am. Compl.; Doc. 12-1, Ex. G, Mem. from Acting Director Johnson to All
 7   ICE Employees (Feb. 18, 2021).)
 8           On June 30, 2021, the Court granted the Government’s Motion to Dismiss Plaintiffs’
 9   Amended Complaint.2 (06/30/21 Order.) The Court determined that any challenge to
10   Section C of the January 20 Memo is moot, as Section C’s pause on removals expired by
11   its own terms on April 30, 2021 and Plaintiffs acknowledged they were no longer
12   challenging Section C.3 (Id. at 9.) The Court additionally found that the Interim Guidance’s
13   prioritization scheme is agency action committed to agency discretion by law and is
14   therefore unreviewable under the APA. (Id. at 15–19.)
15           Plaintiffs filed the present Motion on July 2, 2021. (Mot.) At the Court’s direction,
16   the Government filed an Opposition to the Motion on July 16, 2021 and Plaintiffs filed a
17   Reply in Support of the Motion on July 23, 2021. (Doc. 107, Gov’t’s Opp’n to Mot.
18   (“Opp’n”); Doc. 108, Reply in Supp’t of Mot.)
19   II.     LEGAL STANDARD & ANALYSIS
20           The Court has discretion to reconsider and vacate a prior order. Barber v. Hawaii,
21   42 F.3d 1185, 1198 (9th Cir. 1994). However, motions for reconsideration are generally
22   disfavored and should be denied “absent a showing of manifest error or a showing of new
23   facts or legal authority that could not have been brought to [the Court’s] attention earlier
24   with reasonable diligence.” LRCiv 7.2(g); accord Smith v. Clark Cnty. Sch. Dist., 727 F.3d
25   950, 955 (9th Cir. 2013) (“A district court may properly reconsider its decision if it (1) is
26   2
       The Court also denied Plaintiffs’ Motion for Preliminary Injunction as moot in light of
     the Court’s decision on the Motion to Dismiss. (06/30/21 Order at 20.)
27   3
       The District Court for the Southern District of Texas had already entered a nationwide
     injunction preventing the Government from enforcing the pause on removals on February
28   23, 2021. See Texas v. United States, No. 6:21-cv-00003, 2021 WL 2096669 (S.D. Tex.
     Feb. 23, 2021).

                                                 -2-
         Case 2:21-cv-00186-SRB Document 113 Filed 08/12/21 Page 3 of 5



 1   presented with newly discovered evidence, (2) committed clear error or the initial decision
 2   was manifestly unjust, or (3) if there is an intervening change in controlling law.”) (internal
 3   quotation marks and citation omitted). Disagreement with an order is an insufficient basis
 4   for reconsideration: reconsideration is not an opportunity for a party to make new
 5   arguments or to ask a court to rethink its analysis. See Ariz. Dream Act Coal. v. Brewer,
 6   945 F. Supp. 2d 1049, 1078 (D. Ariz. 2013) (citing Nw. Acceptance Corp. v. Lynnwood
 7   Equip., Inc. 841 F.2d 918, 925–26 (9th Cir. 1988)), rev’d and remanded on other grounds,
 8   757 F.3d 1053 (9th Cir. 2014).
 9           Plaintiffs argue that the United States Supreme Court’s decision in Johnson v.
10   Guzman Chavez, 141 S. Ct. 2271 (2021), rendered one day before this Court issued its June
11   30, 2021 Order, “is new legal authority interpreting ‘shall’ in 8 U.S.C. § 1231(a)(1)(A) as
12   mandatory language, resolving a key element of the [June 30, 2021] Order in the opposite
13   direction.” (Mot. at 2.) Therefore, Plaintiffs continue, § 1231(a)(1)(A) supports both
14   exceptions to the presumption against reviewability established under Heckler v. Chaney,
15   470 U.S. 821 (1985), and this Court may review the Interim Guidance because it is not
16   agency action committed to agency discretion. (Id. at 3–4.)
17           The Government responds that “[n]othing in the Supreme Court’s recent decision
18   in Johnson v. Guzman Chavez undermines” the Court’s conclusion that § 1231(a)(1)(A)
19   does not impose “a judicially enforceable duty on the DHS Secretary to remove all
20   noncitizens with final orders of removal within 90 days,” and therefore Guzman Chavez
21   does not represent an intervening change in controlling law that would warrant
22   reconsideration.4 (Opp’n at 1.)
23           The Court is unpersuaded that Guzman Chavez is new legal authority that requires
24   reversal of its previous decision to grant the Government’s Motion to Dismiss. In Guzman
25   Chavez, the Supreme Court granted certiorari to resolve a circuit split regarding a single
26   4
       The Government also argues that “[t]here is at least a question regarding the Court’s
     continuing jurisdiction to reconsider its June 30, 2021, Order” because Plaintiffs “have
27   appealed the single Order they now seek reconsideration of[.]” (Opp’n at 1 n.2.) The
     Government requests that if the Court “intends” to grant the Motion, it should instead
28   “make an indicative ruling” under Federal Rule of Civil Procedure 62.1. (Id.) Because the
     Court denies the Motion, it does not reach this argument.

                                                  -3-
      Case 2:21-cv-00186-SRB Document 113 Filed 08/12/21 Page 4 of 5



 1   issue: which statute—8 U.S.C. § 1226 or 8 U.S.C. § 1231—governed the detention of
 2   noncitizens subject to reinstated orders of removal who sought withholding of removal to
 3   the country designated by the reinstated removal orders. 141 S.Ct. at 2280, 2283–84. If the
 4   answer was § 1226, the noncitizens could have received a bond hearing before an
 5   immigration judge, but if the answer was § 1231, they could not. Id. at 2280. To resolve
 6   that issue, the Supreme Court only answered two questions: “whether [those noncitizens]
 7   were ‘ordered removed’ and whether their reinstated removal orders were ‘administratively
 8   final.’” Id. at 2284. The Supreme Court ultimately decided that the answers to both
 9   questions were yes, that § 1231 applied, and that the noncitizens were not entitled to a bond
10   hearing while they pursued their withholding claims. Id. at 2284–85. It did not address
11   judicial review of agency action under the APA, the wide discretion the federal government
12   wields with respect to civil immigration enforcement, whether § 1231(a)(1)(A) mandates
13   removal within 90 days, nor whether § 1231(a)(1)(A) rebuts the presumption against
14   reviewability under Chaney. Guzman Chavez simply did not address the issues before this
15   Court.
16            To be sure, there is language in Guzman Chavez that suggests that § 1231(a)(1)(A)
17   imposes a mandate. See, e.g., id. at 2281 (“Once an alien is ordered removed, DHS must
18   physically remove him from the United States within a 90-day ‘removal period.’”); id. at
19   2288 (“[T]he most natural reading of the ‘except as otherwise provided’ clause [of
20   § 1231(a)(1)(A)] is that DHS must remove an alien within 90 days unless another
21   subsection of § 1231 specifically contemplates that the removal period can exceed 90
22   days.” (emphasis in original)). However, the Supreme Court stopped well short of stating
23   that DHS maintains no discretion to remove a noncitizen after the 90-day removal period
24   has expired. Instead, it acknowledged that “§ 1231 expressly authorizes DHS to release
25   under supervision or continue the detention of [removable noncitizens] if removal cannot
26   be effectuated within the 90 days.” Id. at 2291 (citing 8 U.S.C. § 1231(a)(3), (6)). The
27   Court finds that much of the Supreme Court’s tangential discussion of the 90-day removal
28   period concerned its relation to withholding of removal, not whether DHS is required to


                                                 -4-
      Case 2:21-cv-00186-SRB Document 113 Filed 08/12/21 Page 5 of 5



 1   remove all noncitizens with final orders of removal within 90 days. Guzman Chavez
 2   therefore is not new legal authority that demands a different result than that reached in the
 3   Court’s June 30, 2021 Order.
 4   III.   CONCLUSION
 5          Having determined that Guzman Chavez does not represent an intervening change
 6   in controlling law warranting reconsideration, the Court denies Plaintiffs’ Motion.
 7          IT IS ORDERED denying Plaintiffs State of Arizona, Arizona Attorney General
 8   Mark Brnovich, and State of Montana’s Motion for Reconsideration (Doc. 96).
 9
10          Dated this 12th day of August, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
